DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Osawa et al. (U.S. Patent Application Publication # 2021/0160876 A1) teach “a communication device including a receiving unit that receives at least one of configuration information of a same center frequency used for downlink reception and sidelink reception in one slot or configuration information of a same center frequency used for uplink transmission and sidelink transmission in the one slot; and a control unit that configures, based on the received configuration information, at least one of the same center frequency for the downlink reception and the sidelink reception in the one slot or the same center frequency for the uplink transmission and the sidelink transmission in the one slot.”(Paragraph [0009]), in view of Sun et al.  (U.S. Patent Application Publication # 2018/0198648 A1) Sun et al. teach methods and devices “for identification of a scrambling sequence used for a reference signal, a control signal, or a data signal that is independent of a center frequency of a wireless system bandwidth. Such identification of scrambling sequences may allow for demodulation of signals in which a synchronization channel does not share a same center frequency as the wireless system bandwidth.”(Paragraph [0030]), and Takeda et al. (U.S. Patent Application Publication # 2021/0092717 A1) teach “A user terminal according to one aspect of the present invention includes: a control section that decides a blank resource area configured in association with a given Bandwidth part (BWP); and a transmission/reception section that performs transmission and/or reception processing by taking the blank resource area into account, and the control section decides the blank resource area assuming one of following (1) to (3): (1) an entire bandwidth of the given BWP is the blank resource area in a given period; (2) part of the bandwidth of the given BWP is the blank resource area in the given period; and (3) the given BWP does not include the blank resource area in the given period.”, fail to disclose: “wherein in the calculating of the interference power, the interference power for each of the unoccupied communication resources is calculated by summing interference powers which all communication resources having different frequencies from and temporally overlapping with the each of the unoccupied communication resources affect the each of the unoccupied communication 10resources.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5, 7, 9-13, 17, and 14-16 are also allowed by virtue of its dependency on claim 1.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kela et al. (U.S. Patent Application Publication # 2019/0261432 A1) teach “random access grants are configured to include at least one unoccupied radio temporary identifier and a resource allocation for an uplink communication (UL) request, such as a radio resource control connection request. ”(Paragraph [0042])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 23, 2022